DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022 was filed after the mailing date of the Notice Of Allowance on 4/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to method comprising steps of receiving a plurality of beams; determining a metric for each beam of the one or more beams of interest based on a time of arrival at the first node of the beam and a signal strength of the beam; and sending a report identifying each of the one or more beams of interest and including the metric. Closest prior art, Stirling, discloses method comprising steps of receiving a plurality of beams; determining a metric for each beam of the one or more beams of interest based on a time of arrival at the first node of the beam; and sending a report identifying each of the one or more beams of interest and including the metric. However, prior art of record fails to disclose either alone or in combination the details of determining a metric for each beam of the one or more beams of interest based on a time of arrival at the first node of the beam and a signal strength of the beam, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-15:
Claims 2-15 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest determining a metric for each beam of the one or more beams of interest based on a time of arrival at the first node of the beam and a signal strength of the beam as recited in claims 16 and 29-30 for the same reason stated in claim 1 above.
Regarding claims 17-28:
Claims 17-28 are allowed as being dependent on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633